              Case 2:20-cr-00112-JAM Document 39 Filed 11/02/20 Page 1 of 3


1    JENNIFER MOUZIS
     Law Office of Jennifer Mouzis
2    State Bar No. 200280
     4825 J Street, Suite 222
3    Sacramento, California 95819
     Telephone: (916) 822-8702
4    Facsimile: (916) 822-8712
5
     Attorney for Defendant
6    GREGORY TABAREZ

7

8                          IN THE UNITED STATES DISTRICT COURT

9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,           )                  2:20-cr-00112-JAM
11                                       )
                             Plaintiff,  )                  STIPULATION AND ORDER
12                                       )                  TO CONTINUE STATUS
     v.                                  )                  CONFERENCE, AND TO
13
                                         )                  EXCLUDE TIME
14
                                         )
     JOSHUA CABANILLAS, et al,           )
15                                       )
                             Defendants. )
16   __________________________________ )

17
                                              STIPULATION
18

19          Plaintiff, United States of America, by and through its counsel, Assistant United States
20   Attorney Vincenza Rabenn; Defendant Gregory Tabarez, by and through his counsel, Jennifer
21   Mouzis; Defendant Severo Reyna, by and through his counsel, Eduardo Garnica; Defendant
22   Joseph Cuaron, by and through his counsel, David Fischer; and Joshua Cabanillas, by and
23   through his counsel, Jerome Price (hereinafter “defense”) agree and stipulate to vacate the
24
     date set for status conference, November 3, 2020 at 9:30 a.m., in the above-captioned
25
     matter, and to continue the status conference to January 12, 2021 at 9:30 a.m. in the
26
     courtroom of the Honorable John A. Mendez.
27
            By previous order, this case was set for status conference on November 3, 2020 (ECF
28

                                                           1

                                   Stipulation and Order to Continue Status Conference
               Case 2:20-cr-00112-JAM Document 39 Filed 11/02/20 Page 2 of 3


1
     37). Defense counsel requests a continuance in order to further prepare, confer with their
2
     respective clients, review the discovery, and otherwise prepare for trial or resolution of this case.
3
     The Government does not object to this continuance.
4
            Based upon the foregoing, the parties stipulate that that the ends of justice served by
5
     granting the continuance outweighs the best interest of the public and the defendants in a speedy
6

7
     trial. The parties also agree and stipulate that time under the Speedy Trial Act should be

8    excluded as of November 3, 2020, through and including January 12, 2021; pursuant to 18 U.S.

9    §3161 (h)(7)(A) and (B)(iv)[reasonable time to prepare] and General Order 479 [Local Code

10   T4].

11          Accordingly, the parties respectfully request the Court adopt this proposed stipulation.
12   IT IS SO STIPULATED.
13
     Dated: October 30, 2020                        McGREGOR W. SCOTT
14
                                                    United States Attorney

15                                          By:     /s/ Vincenza Rabenn
                                                    VINCENZA RABENN
16                                                  Assistant United States Attorney

17   Dated: October 30, 2020                         /s/ Jennifer Mouzis
                                                    JENNIFER MOUZIS
18                                                  Attorney for Defendant
                                                    GREGORY TABAREZ
19

20   Dated: October 30, 2020                        /s/ Eduardo Garnica
                                                    EDUARDO GARNICA
21                                                  Attorney for Defendant
                                                    SERVERO REYNA
22

23
     Dated: October 30, 2020                         /s/ David Fischer
24                                                  DAVID FISCHER
                                                    Attorney for Defendant
25                                                  JOSEPH CUARON

26
     Dated: October 30, 2020                         /s/ Jerome Price
27                                                  JEROME PRICE
                                                    Attorney for Defendant
28                                                  JOSHUA CABANILLAS
                                                            2

                                    Stipulation and Order to Continue Status Conference
               Case 2:20-cr-00112-JAM Document 39 Filed 11/02/20 Page 3 of 3


1
                                                   ORDER
2
            IT IS HEREBY ORDERED, the Court having received, read, and considered the parties’
3
     stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
4
     its order. The Court specifically finds the failure to grant a continuance in this case would deny
5
     counsel reasonable time necessary for effective preparation, considering the exercise of due
6

7
     diligence. The Court finds the ends of justice are served by granting the requested continuance

8    and outweigh the best interest of the public and defendants in a speedy trial.

9           The Court orders from the time of the parties’ stipulation, November 3, 2020, up to and

10   including January 12, 2021, shall be excluded from computation of time within which the trial of

11   this case must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C.§ 3161(h)(7)(A)
12   and (B)(iv) [reasonable time for counsel to prepare] and General Order 479 [Local Code T4]. It
13   is further ordered the November 3, 2020 status conference shall be continued until January 12,
14   2021, at 9:30 a.m.
15

16
     DATED: October 30, 2020                        /s/ John A. Mendez
17                                                  THE HONORABLE JOHN A. MENDEZ
18                                                  UNITED STATES DISTRICT COURT JUDGE

19

20

21

22

23

24

25

26

27

28

                                                            3

                                    Stipulation and Order to Continue Status Conference
